 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 5
TO
CREDIT AGREEMENT
BY AND AMONG
CRICKET COMMUNICATIONS, INC.
(AS LENDER)
AND
ALASKA NATIVE BROADBAND 1 LICENSE, LLC
(AS BORROWER)
AND
ALASKA NATIVE BROADBAND 1, LLC
(AS GUARANTOR)
April 24, 2006

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 5 TO CREDIT AGREEMENT
     This Amendment No. 5 to Credit Agreement (“Amendment No. 5”) is entered
into as of April 24, 2006, by and among Cricket Communications, Inc., a Delaware
corporation (“Lender”), Alaska Native Broadband 1 License, LLC, a Delaware
limited liability company (“Borrower”), and Alaska Native Broadband 1, LLC, a
Delaware limited liability company (“Guarantor,” and together with Borrower, the
“Loan Parties”).
RECITALS
     WHEREAS, Lender and each of the Loan Parties entered into that certain
Credit Agreement dated as of December 22, 2004, as amended by Amendment No. 1 to
Credit Agreement dated as of January 26, 2005, Amendment No. 2 to Credit
Agreement dated as of June 24, 2004, Amendment No. 3 to Credit Agreement dated
as of August 26, 2005 and Amendment No. 4 to Credit Agreement dated as of
January 9, 2006 (as amended, the “Credit Agreement”); and
     WHEREAS, Lender and each of the Loan Parties desire to amend the Credit
Agreement as provided herein.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     Section 1. The definition for the term “Build-Out Sub-Limit” is hereby
amended by substituting the amount “$225.778 million” for the amount
“$85.778 million” where it appears in the first line thereof.
     Section 2. The definition for the term “Loan Commitment Amount” is hereby
amended by substituting the amount “$290.0 million” for the amount
“$150.0 million” where it appears in the third line thereof.
     Section 3. Except as expressly amended hereby, the Credit Agreement remains
in full force and effect in accordance with its terms.
[SIGNATURE PAGE FOLLOWS]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Amendment No. 5 to
Credit Agreement, or have caused this Amendment No. 5 to Credit Agreement to be
signed in their respective names by an officer, hereunto duly authorized, on the
date first written above.

                  CRICKET COMMUNICATIONS, INC.       ALASKA NATIVE BROADBAND 1
LICENSE, LLC
 
               
 
          By   Alaska Native Broadband 1, LLC
By:
  /s/ S. Douglas Hutcheson           Its sole member
 
               
Name:   S. Douglas Hutcheson
           
Title:     President
      By   Alaska Native Broadband, LLC
 
              Its Manager
 
               
 
          By   ASRC Wireless Services, Inc.,
 
              Its Manager
 
               
 
          By:   /s/ R. J Kaufman
 
               
 
          Name:   Raymond J. Kaufman
 
          Title:     President
 
                            ALASKA NATIVE BROADBAND 1, LLC
 
               
 
          By   Alaska Native Broadband, LLC
 
              Its Manager
 
               
 
          By   ASRC Wireless Services, Inc.,
 
              Its Manager
 
               
 
          By:   /s/ R. J Kaufman
 
               
 
          Name:   Raymond J. Kaufman
 
          Title:     President

2